DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13, 15-35 and 38-41 were previously pending, and claims 1-6, 9-11, 13, 15-16, 18-35 and 38-41 were rejected, and claims 7-18 and 12 were objected.  In the response, submitted on August 2, 2021, claims 2, 4, 6-10, 12-13, 15, 18-19 and 25-30 were amended, and claims 1, 11, 24, and 31-41 were cancelled. Therefore, claims 2-10, 12-13, 15-23 and 25-30 are currently pending are allowed as indicated below in view of the Examiner’s amendment.

Response to Arguments
Applicant’s Remarks on Pages 4-19 regarding the previous objection and rejection of the claims under 35 U.S.C. 103 are found persuasive in view of the claim amendments. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as providing by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Yang-Hsien Hsu on August 11, 2021.
The application has been amended as follows:

1.	(1.	(Cancelled)  
2.	(Previously Presented)  The method of claim 7 further comprising determining whether to allow temporary use of the electric vehicle, and wherein the determining whether to allow temporary use of the electric vehicle and the determining whether to grant the request to terminate temporary use of the electric vehicle is performed at an electric vehicle sharing management system server located remotely from the electric vehicle.
3.	(Original)  The method of claim 2 wherein the determining whether the electric vehicle is in an authorized location at which the electric vehicle may be returned includes receiving an indication from a portal device installed at the authorized location that the electric vehicle is in proximity to.
4.	(Previously Presented)  The method of claim 7 wherein the request to terminate temporary use of the electric vehicle is received from the electric vehicle.
5.	(Original)  The method of claim 4 wherein the request to terminate temporary use of the electric vehicle is received from the electric vehicle via a wireless cellular connection of the electric vehicle.
6.	(Previously Presented)  The method of claim 7, further comprising:
in response to the request to terminate temporary use of the electric vehicle, determining, by the processor, a level of charge of a portable electrical power storage device of the electric vehicle, wherein the determining 
7.	(Previously Presented)  A method in a system for electric vehicle sharing, the method consisting of:
receiving, by a processor of a server, a request for temporary use of an electric vehicle;
sending, by the processor, a signal to enable operation of the electric vehicle if it was determined to allow temporary use of the electric vehicle;
receiving, by the processor, a request to terminate temporary use of the electric vehicle;
in response to the request to terminate temporary use of the electric vehicle, determining, by the processor, whether the electric vehicle is in an authorized location at which the electric vehicle may be returned;
based on the determination of whether the electric vehicle is in an authorized location at which the electric vehicle may be returned, determining, by the processor, whether to grant the request to terminate temporary use of the electric vehicle;
if it is determined to grant the request to terminate temporary use of the electric vehicle, sending, by the processor, a signal causing operation of the electric vehicle to be disabled; 
if it is determined to not grant the request to terminate temporary use of the electric vehicle, sending, by the processor, an alarm to a device of a user indicating that the request to terminate temporary use has been rejected; 

granting, by the processor, the request for authorization to provide a first portable electrical power storage device located in another electric vehicle directly to the electric vehicle for use in the electric vehicle;
receiving, by the processor, a verification that the first portable electrical power storage device has been placed in the electric vehicle for use in the electric vehicle; and
in response to the verification, updating, by the processor, a database to record an association of the first portable electrical power storage device with the electric vehicle.
8.	(Currently Amended)  A method in a system for electric vehicle sharing, the method consisting of:
receiving, by a processor of a server, a request for temporary use of an electric vehicle;
sending, by the processor, a signal to enable operation of the electric vehicle if it was determined to allow temporary use of the electric vehicle;
receiving, by the processor, a request to terminate temporary use of the electric vehicle;
in response to the request to terminate temporary use of the electric vehicle, determining, by the processor, whether the electric vehicle is in an authorized location at which the electric vehicle may be returned;
based on the determination of whether the electric vehicle is in an authorized location at which the electric vehicle may be returned, determining, by the processor, whether to grant the request to terminate temporary use of the electric vehicle;
if it is determined to grant the request to terminate temporary use of the electric vehicle, sending, by the processor, a signal causing operation of the electric vehicle to be disabled; 

receiving an indication, by the processor, that [[an]]the electric vehicle allowed for temporary use is in proximity to a portable electrical power storage device collection, charging and distribution machine;
determining, by the processor, a level of charge of a portable electrical power storage device of the electric vehicle allowed for temporary use;
if the level of charge of the portable electrical power storage device of the electric vehicle allowed for temporary use is below a threshold level, then causing, by the processor, a short range wireless signal to be sent from the portable electrical power storage device collection, charging and distribution machine to the electric vehicle to disable operation of the electric vehicle; and
causing, by the processor, an alert to be sent to a user device to exchange the portable electrical power storage device of the electric vehicle with a charged portable electrical power storage device at the portable electrical power storage device collection, charging and distribution machine.
9.	(Previously Presented)  The method of claim 7, further comprising:
determining, by the processor, a level of charge of a portable electrical power storage device of the electric vehicle allowed for temporary use;
if the level of charge of the portable electrical power storage device of the electric vehicle allowed for temporary use is below a threshold level, then causing, by the processor, an alert to be sent to a user device to exchange the portable electrical power storage device of the electric vehicle with a charged portable electrical power storage device at a portable electrical power storage device collection, charging and distribution machine; and
denying, by the processor, the request to terminate temporary use of the electric vehicle until the electric vehicle is returned to a portable electrical power storage device collection, charging and distribution machine.

detecting, by the processor, an accident involving the electric vehicle; and
in response to the detection, sending, by the processor, a request for a replacement scooter.
11.	(Cancelled)  
12.	(Previously Presented)  A method in a system for electric vehicle sharing, the method consisting of:
receiving, by a processor of a server, a request for temporary use of an electric vehicle;
sending, by the processor, a signal to enable operation of the electric vehicle if it was determined to allow temporary use of the electric vehicle;
receiving, by the processor, a request to terminate temporary use of the electric vehicle;
in response to the request to terminate temporary use of the electric vehicle, determining, by the processor, whether the electric vehicle is in an authorized location at which the electric vehicle may be returned;
based on the determination of whether the electric vehicle is in an authorized location at which the electric vehicle may be returned, determining, by the processor, whether to grant the request to terminate temporary use of the electric vehicle;
if it is determined to grant the request to terminate temporary use of the electric vehicle, sending, by the processor, a signal causing operation of the electric vehicle to be disabled;
if it is determined to not grant the request to terminate temporary use of the electric vehicle, sending, by the processor, an alarm to a device of a user indicating that the request to terminate temporary use has been rejected;
in response to the request to terminate temporary use of the electric vehicle, determining, by the processor, whether the electric vehicle is in proximity to 
if it is determined that the electric vehicle is in proximity to the portable electrical power storage device collection, charging and distribution machine, then sending, by the processor, a signal causing the system for electric vehicle sharing to require the portable electrical power storage device in the electric vehicle to be returned at the portable electrical power storage device collection, charging and distribution machine before granting the request to terminate temporary use of the electric vehicle;
if it is determined that the electric vehicle is in proximity to the portable electrical power storage device collection, charging and distribution machine, then sending, by the processor, a signal to temporarily unlock a compartment of the electric vehicle containing the portable electrical power storage device so that the portable electrical power storage device in the electric vehicle at the portable electrical power storage device collection, charging and distribution machine can be returned in the portable electrical power storage device collection, charging and distribution machine.
13.	(Previously Presented)  The method of claim 12, further comprising:
after sending the signal to enable operation of the electric vehicle if it was determined to allow temporary use of the electric vehicle and before receiving the request to terminate temporary use of the electric vehicle, receiving, by the  processor, a request to pause use of the electric vehicle during the temporary use of the electric vehicle;
in response to the request to pause the temporary use of the electric vehicle, sending, by the processor, a signal to turn off the electric vehicle;
receiving, by the processor, a request to end the pause of the temporary use of the electric vehicle; and
in response to the request to end the pause of the temporary use of the electric vehicle, sending, by the processor, a signal to turn on the electric vehicle.

15.	(Previously Presented)  The method of claim 12, further comprising:
in response to the request for temporary use of the electric vehicle, sending, by the processor, a signal to prompt an indication to be received of whether to have one or more additional products or services associated with the temporary use of the electric vehicle;
receiving, by the processor, a response to the prompt indicating whether to have one or more additional products or services associated with the temporary use of the electric vehicle; and
recording, by the processor, an indication in a database reflecting whether there are one or more additional products or services associated with the temporary use of the electric vehicle.
16.	(Original)  The method of claim 15 wherein the one or more additional products or services associated with the temporary use of the electric vehicle includes one or more of:  insurance coverage regarding the temporary use of the electric vehicle; roadside assistance regarding temporary use of the electric vehicle, electric vehicle replacement service, credits associated with temporary use of the electric vehicle, frequent user points associated with temporary use of the electric vehicle, association of one or more social media accounts with temporary use of the electric vehicle, electric vehicle add-ons, choice of electric vehicle options, choice of electric vehicle upgrades, choice of portable electrical power storage device options, choice of portable electrical power storage device performance options, choice of electric vehicle range, choice of navigation system options, provision of mobile device connectivity to the electric vehicle, upgraded electric vehicle performance options, extended temporary use time of the electric vehicle, tying of a user payment account to temporary use of the electric vehicle for automatic charging of the user payment account for temporary use of the electric vehicle, option to reserve the same electric vehicle for future temporary use, option to reserve a particular electric vehicle for future temporary use, option 
17.	(Previously Presented)  A method in a system for electric vehicle sharing, the method comprising:
receiving, by one or more computer processors, a request for temporary use of an electric vehicle;
sending, by one or more computer processors, a signal to enable operation of the electric vehicle if it was determined to allow temporary use of the electric vehicle;
receiving, by one or more computer processors, a request to terminate temporary use of the electric vehicle;
in response to the request to terminate temporary use of the electric vehicle, determining, by one or more computer processors, whether the electric vehicle is in an authorized location at which the electric vehicle may be returned;
based on the determination of whether the electric vehicle is in an authorized location at which the electric vehicle may be returned, determining, by one or more computer processors, whether to grant the request to terminate temporary use of the electric vehicle;
if it is determined to grant the request to terminate temporary use of the electric vehicle, sending, by one or more computer processors, a signal causing operation of the electric vehicle to be disabled;
monitoring, by one or more computer processors, locations of electric vehicles at portable electrical power storage device collection, charging and distribution 
before receiving a request to terminate temporary use of the electric vehicle, if a beacon has not been received by a portable electrical power storage device collection, charging and distribution machine within a time limit associated with the temporary use, then making a determination, by one or more computer processors, whether to charge based on an indication in the database reflecting whether there exists insurance regarding the temporary use of the electric vehicle.
18.	(Previously Presented)  The method of claim 7 wherein the sending, by the processor, a signal causing operation of the electric vehicle to be disabled includes sending a signal causing a key for operation of the electric vehicle to be invalid.
19.	(Previously Presented)  The method of claim 7 further comprising:
in response to the request for temporary use of the electric vehicle, retrieving, by the processor, data regarding a driver's license or user certification associated with the request; and
limiting, by the processor, a performance characteristic of the electric vehicle based on the retrieved data regarding the driver's license or user certification.
20.	(Original)  The method of claim 19 wherein the limiting includes limiting the performance characteristic of the electric vehicle to not exceed a level equivalent to a level for which use is authorized according to the retrieved data regarding the driver's license or user certification.
21.	(Original)  The method of claim 19 wherein the limiting includes limiting electric current used by a motor of the electric vehicle such that the performance 
22.	(Original)  The method of claim 21 wherein the level for which the use is authorized is a level regarding one or more of: an engine size and a top speed.
23.	(Original)  The method of claim 19 wherein the performance characteristic is torque.
24.	(Cancelled)  
25.	(Previously Presented)  The method of claim 17, wherein the temporary use of the electric vehicle is an authorization received from a vehicle sharing management system server.
26.	(Previously Presented)  The method of claim 25 wherein the vehicle sharing management system server is located remotely from the electric vehicle.
27.	(Previously Presented)  The method of claim 25 wherein the vehicle sharing management server communicates with the electric vehicle via one of the portable electrical power storage device collection, charging and distribution machines.
28.	(Previously Presented)  The method of claim 17 wherein the signal sent to enable operation of the electric vehicle is sent to a key fob.
29.	(Previously Presented)  The method of claim 17 wherein the signal sent to enable operation of the electric vehicle is sent to a user mobile device.
30.	(Previously Presented)  The method of claim 17 wherein the signal sent to enable operation of the electric vehicle is sent to the electric vehicle.



Reasons for Allowance
Claims 2-10, 12-13, 15-23 and 25-30 are allowed. The following is an examiner’s statement of reasons for allowance: Examiner knowns of no art which teaches or suggests alone or in combination with other art, independent claims 7, 8, 12 and 17 in their entirety. 
The closest prior art for claims 7, 8, 12, and 17 is previously cited U.S. Patent Application Publication No. 2014/0207498 to Cho (hereinafter “Cho”). Cho discloses a system for managing an electric vehicle return process based on whether a return condition (e.g., a remaining battery power of the electric vehicle exceeds a threshold value, or if a remaining battery power of the electric vehicle exceeds a threshold value).
The next closest prior art for claims 7, 8, 12, and 17 is previously cited U.S. Patent Application Publication No. 2018/0018840 to Xia et al. (hereinafter “Xia”). Xia discloses a bicycle management system for users to request use and request return of the bicycle, wherein the return request is sent to a cloud end that confirms that the bicycle has been locked and sends information confirming the success of bicycle return to the mobile communication apparatus to terminate the bicycle use.
The next closest prior art for claims 7, 8, 12, and 17 is previously cited U.S. Patent Application Publication No. 2014/0156111 to Ehrman et al. (hereinafter “Ehrman”). Ehrman 
The next closest prior art for claim 7 is U.S. Patent Application Publication No. 2015/0149015 to Nakano et al. (hereinafter “Nakano”). Nakano discloses details of a battery swapping, which includes comparing a rank related to performance of a first battery unit on board a vehicle to a rank related to performance of a second battery unit that is installable in the vehicle in place of the first battery unit, and outputting information according to a result of the comparison in the comparing step.
 The next closest prior art for claims 7 and 12 is U.S. Patent Application Publication No. 2013/0342310 to Park et al. (hereinafter “Park”). Park discloses a battery charging station and electric vehicle that both record battery exchange information, wherein the station records and updates the information in a database. When the electric vehicle enters the charging station is transmits identification to the charging station and the charging station can confirm reservation information to open a door for access to the battery to perform the battery exchange process. 
The next closest prior art for claim 8 is U.S. Patent Application Publication No. 2015/0198459 to MacNeille et al. (hereinafter “MacNeille”). MacNeille discloses a powertrain system analysis tool that inputs the state of charge of a battery and if there is not enough charge to reach an input destination, the process will find a charging station along or near the route and selection the station for charging.
The next closest prior art for claims 7, 8, 12, and 17 is currently cited non-patent literature, Optimizing the Use of Electric Vehicles in a Regional Car Rental Fleet by Correia et al., dated January 1, 2014  (hereinafter “Correia”). Correia 
Cho, Xia, Ehrman, Nakano, Park, MacNeille and Correia alone or in combination, do not teach the above limitations of claims 7, 8, 12 and 17 (and therefore their dependent claims). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 10 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628